Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

ProMedical Equipment Supplies, LLC
(PTAN: 4929730001),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-16-114
Decision No. CR4552

Date: March 23, 2016

DECISION

The Centers for Medicare & Medicaid Services (CMS), through its administrative
contractor, Palmetto GBA National Supplier Clearinghouse (NSC), revoked the Medicare
enrollment and billing privileges of ProMedical Equipment Supplies, LLC (ProMedical
or Petitioner) because the Inspector General (IG) of the United States Department of
Health and Human Services revoked one of ProMedical’s owners, Augustus Ejere, from
participation in all federal health care programs. NSC assigned a retroactive effective
date of June 18, 2015, which is the date that the IG excluded Mr. Ejere. ProMedical
requested reconsideration and asserted that Mr. Ejere sold his ownership in ProMedical
before the IG excluded him. An NSC hearing officer issued a reconsidered determination
in which she upheld the revocation; however, she did so based on ProMedical’s failure to
report timely Mr. Ejere’s divesture of an ownership interest in ProMedical.

As explained below, I affirm the revocation of ProMedical’s Medicare enrollment and
billing privileges because ProMedical failed to report timely to CMS that Mr. Ejere
ceased to be an owner of ProMedical. However, because NSC ultimately did not revoke
ProMedical based Mr. Ejere’s exclusion, I modify the effective date of revocation to
August 21, 2015, which is 30 days after NSC’s initial determination.
I. Background and Procedural History

ProMedical was enrolled in the Medicare program as a supplier of durable medical
equipment, prosthetics, orthotics, and supplies (DMEPOS). See CMS Exhibit (Ex.) 1.
Ina July 22, 2015 initial determination, NSC revoked ProMedical’s Medicare enrollment
and billing privileges because ProMedical allegedly violated two regulations. CMS

Ex. 1. NSC found that ProMedical violated 42 C.F.R. § 424.535(a)(2) and stated the
following as the basis for the violation:

NSC records identify Augustus Ejere as an owner and
managing employee of [ProMedical]. It has been determined
that this individual has been listed on the [IG’s] exclusion
database.

CMS Ex. | at 1. NSC also found ProMedical violated 42 C.F.R. § 424.57(c)(10)
(Supplier Standard 10), which requires ProMedical to have a comprehensive liability
insurance policy. CMS Ex. 1 at 2. NSC made the effective date for revocation
retroactive to June 18, 2015, which was the date of Mr. Ejere’s exclusion. CMS Ex. | at
1. NSC also barred ProMedical from reenrollment for three years. CMS Ex. | at 1.

ProMedical requested that NSC reconsider the revocation. ProMedical asserted that it
informed NSC in March 2014 that Victor Anjorin and Sebastian Okafor were the new
owners of ProMedical, and provided proof of insurance coverage. CMS Ex. 3.

On September 25, 2015, an NSC hearing officer upheld the revocation. CMS Ex. 4.
Although the hearing officer found ProMedical complied with 42 C.F.R. § 424.57(c)(10),
the hearing officer found that ProMedical violated 42 C.F.R. § 424.57(c)(2) (Supplier
Standard 2), which required ProMedical to report any changes in the information
ProMedical provided on its enrollment application within 30 days of the change. CMS
Ex. 4 at 2-3. The hearing officer stated that: “According to information on file with the
NSC at the time, the NSC did not receive documentation to have Augustus Ejere
removed from the supplier’s file... .”. CMS Ex. 4 at 3.

On November 9, 2015, Petitioner timely requested a hearing. Along with the hearing
request, Petitioner submitted exhibits marked A through G (P. Exs. A-G). On November
23, 2015, I issued an Acknowledgement and Pre-hearing Order (Order). In response to
the Order, CMS filed a motion for summary judgment with four exhibits (CMS Exs. 1-4).
Petitioner filed a brief in response (P. Br.).

II. Decision on the Record

ladmit CMS Exs. 1-4 and P. Exs. A-G into the record without objection. Order § 7;
Civil Remedies Division Procedures (CRDP) § 14(e).
I note that the parties were to mark and paginate their exhibits. Order § 5; CRDP § 14.
CMS submitted four exhibits, but failed to properly mark or paginate them. Further,
although CMS and Petitioner relied on exhibits that Petitioner submitted with its hearing
request, neither resubmitted those exhibits as properly marked and paginated exhibits.
Because Petitioner uploaded all of its exhibits together with the hearing request, I will
cite the exhibit by its letter designation, but will reference the specific page as it appears
as part of the single upload. Counsel should note that if I receive improperly marked and
paginated exhibits in the future, I may reject them. CRDP § 14(d).

The parties neither identified any proposed witnesses nor submitted any written direct
testimony for witnesses. Order § 8; CRDP § 19(b). Therefore, I issue this decision based
on the written record. Order §{j 10-11; CRDP § 19(d).

III. Issue

Whether CMS had a legitimate basis to revoke Petitioner’s Medicare enrollment and
billing privileges under 42 C.F.R. § 424.57(c)(2) for failing to report that an individual
sold his ownership interest in ProMedical within 30 days of the sale.

I do not consider Petitioner’s alleged violation of 42 C.F.R. § 424.535(a)(2) to be an issue
in this case. Although NSC’s initial determination found that Petitioner violated section
424.535(a)(2) (CMS Ex. | at 1), the reconsidered determination does not appear to
uphold this finding. The reconsidered determination only cites to section 424.535(a)(2)
twice, both in string cites, without any explanation or analysis. CMS Ex. 4 at 2-3. This
is insufficient to show that the reconsidered determination relied on a violation of section
424.535(a)(2) as a basis for revocation. See Neb Group of Arizona LLC, DAB No. 2573,
at 7 (2014). Further, both parties’ briefs reflect that the only issue in this case is the
alleged violation of 42 C.F.R. § 424.57(c)(2). CMS Br. at 6-8; P. Br. at 2.

IV. Jurisdiction

I have jurisdiction to decide the issue in this case. 42 C.F.R. §§ 405.803, 498.3(b)(17),
498.5(1)(2); see also 42 U.S.C. § 1395ec(j)(8).

V. Findings of Fact, Conclusions of Law, and Analysis!
I. Augustus Ejere held 100% ownership of ProMedical until January 3, 2014,

when he sold his ownership interest; however, ProMedical did not report to
CMS that Mr. Ejere no longer owned ProMedical until November 9, 2015.

' My numbered findings of fact and conclusions of law appear in bold and italics.
In July 2008, Mr. Ejere signed an Operating Agreement to establish ProMedical as a
limited liability company. See P. Ex. C at 49-54. The agreement indicates that Mr. Ejere
owned “100%” of ProMedical. P. Ex. C at 50, 54. At some time between July 2008 and
January 2015, ProMedical became a DMEPOS supplier enrolled in the Medicare
program. See CMS Ex. 1.

On January 3, 2014, Mr. Ejere transferred his 100% ownership interest in ProMedical to
Sebastian Okafor. P. Ex. C at 48; see also P. Ex. A at 22. In November 2014, Mr. Ejere
pled guilty to health care fraud (18 U.S.C. § 1035), and in June 2015, the IG excluded
im from participation in all federal health care programs. P. Ex. A at 22; CMS Ex. 2.

In or about February 2014, ProMedical filed a CMS-855S enrollment application with
NSC in order to inform CMS that it was adding two additional individuals as owners of
ProMedical: Mr. Okafor, whose 5% or more ownership in ProMedical commenced on
January 3, 2014; and Victor Anjorin, whose 5% or more ownership in ProMedical
commenced on March 3, 2014. P. Ex. B at 31-44. Although ProMedical reported that it
ad two new owners, ProMedical did not indicate that Mr. Ejere was no longer an owner.
NSC accepted the addition of two new owners on March 11, 2014. P. Ex. Eat 58.

On November 9, 2015, ProMedical filed a CMS-855S with its request for hearing in
which ProMedical indicated that CMS should delete from its records that Mr. Ejere was
an owner of ProMedical as of January 3, 2014. Hearing Request at 3; P. Ex. A at 6-29.

2. ProMedical violated 42 C.F.R. § 424.57(c)(2)because it did not report to
CMS within 30 days of January 3, 2014, that Augustus Ejere was no longer
an owner of ProMedical.

In order to participate in the Medicare program as a supplier, a prospective supplier must
complete the applicable CMS-855 enrollment application. The enrollment application
requires disclosure of the owners of the business that seeks to be a supplier. See

42 CFR. § 424.510(a)(1), (a)(2), (d)(2)(ii); P. Ex. B at 39-41. Once enrolled, a
DMEPOS “supplier must report to CMS any changes in the information supplied on the
[enrollment] application within 30 days of the change.” 42 C.F.R. § 424.57(c)(2); see
also 42 C.F.R. § 424.516(c); Main Street Pharmacy, LLC, DAB No. 2349, at 2 (2010).

In the present case, the record is clear that Mr. Ejere ceased to be an owner of ProMedical
on January 3, 2014. However, ProMedical did not report this to CMS on a CMS-855S
enrollment application form until November 2015. Therefore, I conclude that
ProMedical violated 42 C.F.R. § 424/57(c)(2).

Petitioner argues that its omission of information regarding Mr. Ejere in the CMS-855S
that it filed in February 2014 was “inadvertent, unintentional, and not willful.” P. Br. at
2. Petitioner avers that “[o]f significance is that nowhere on the form 855S application
does it affirmatively or in any way indicate that the former owner had to include a
separate Section 9 so that he would be removed from the agency’s database .. . .
Certainly, this change of ownership could have been reasonably inferred.” P. Br. at 3;
Hearing Request at 3. Petitioner also asserts that the individual facts of this case should
be considered and that I should not formulaically apply the regulations. P. Br. at 6.
Petitioner also asserted that fairness and equity should be applied in this case. P. Br. at 6.

I reject Petitioner’s argument that there was no indication on the CMS-855S that a
supplier must report when an owner sells his ownership interest in that supplier. In the
instructions for “Currently Enrolled Medicare DMEPOS Suppliers” on the CMS-855S, it
states under the title “Change of Information Other than Adding a New Location” that
“{a]ny change to your existing enrollment data must be reported within 30 days of the
effective date of the change.” P. Ex. B at 32. Further, at the top of section 9 (i.e., the
ownership interest section) of the CMS-855S application that Petitioner completed, it
states: “If you are changing information about a currently reported individual owner .. .
or removing an individual owner . . . check the applicable box ....” P. Ex. B at 39
(emphasis added). Immediately below this text are boxes to check, one of which is to
“Remove.” P. Ex. B at 39. Petitioner even completed section 9 twice to add Mr. Okafor
and Mr. Anjorin as 5% or greater owners in March 2014, suggesting that Petitioner read
and understood the instructions for that section. I conclude that the CMS-855S is
sufficiently clear that Petitioner ought to have known that it needed to report Mr. Ejere’s
sale of his ownership in ProMedical.

To the extent that Petitioner requests that I provide equitable relief, I am unable to do so.
See US Ultrasound, DAB No. 2302, at 8 (2010). Further, CMS may revoke a DMEPOS
supplier for violating the Supplier Standards. 42 C.F.R. 424.57(e)(1).

3. Because the reconsidered determination only revoked Petitioner based on a
violation of 42 C.F.R. § 424.57(c)(2) and not 42 C.F.R. § 424.535(a)(2), the
retroactive effective date of the revocation imposed by CMS in the initial
determination is no longer appropriate, and the effective date must be
changed from June 18, 2015, to August 21, 2015, which is 30 days after the
date CMS sent its initial determination to revoke Petitioner.

NSC’s July 22, 2015 initial determination imposed an effective date of revocation that
was retroactive to June 18, 2015, the date that the IG excluded Petitioner’s former owner
from participation in all federal programs. CMS Ex. | at 1; CMS Ex. 2 atl. A
retroactive effective date is appropriate under 42 C.F.R. § 424.535(g) when CMS
imposes a revocation based on an exclusion. However, because the reconsidered
determination did not indicate that Petitioner violated 42 C.F.R. § 424.535(a)(2), there is
no longer a reason to impose a retroactive effective date of revocation. Therefore, I set a
new revocation effective date of August 21, 2015, which is 30 days after the date that
NSC sent notice of the revocation determination. See 42 C.F.R. § 424.57(e)(1).
VI. Conclusion

For the reasons stated above, I affirm CMS’s revocation of Petitioner’s Medicare billing
privileges, but modify the effective date of the revocation to August 21, 2015.

/s/
Scott Anderson
Administrative Law Judge

